DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 04/19/2021 in response to the Non-Final Rejection mailed on 01/21/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 2 is cancelled.
4.	New claims 16 and 17 are added.
5.	Claims 1, 3-7, and 10-17 are pending.
6.	Claims 4-7 and 10-15 stand withdrawn pursuant to 37 CFR 1.142(b).
7.	Applicant’s remarks filed on 04/19/2021 in response to the Non-Final Rejection mailed on 01/21/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Drawings
8.	The objection to the drawings is withdrawn in view of applicant’s replacement drawings filed on 04/19/2021.
Claim Rejections - 35 USC § 112(a)
9.	The written description rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to 
10.	The scope of enablement rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claim 2 and to recite “the Cas9 protein comprises SEQ ID NO:  2, SEQ ID NO:  3, or SEQ ID NO:  4”.
Claim Rejections - 35 USC § 102
11.	The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Payne et al. (WO 2017/081288 A1; cited on IDS filed 01/21/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claim 2 and to recite “the Cas9 protein comprises SEQ ID NO:  2, SEQ ID NO: 3, or SEQ ID NO:  4”.
Claim Rejections - 35 USC § 103
12.	The rejection of claim 2 under 35 U.S.C. 103 as obvious over Payne et al. (WO 2017/081288 A1; cited on IDS filed 01/21/2020) is withdrawn in view of applicant’s amendment to the claims to cancel claim 2.
13.	The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Payne et al. (WO 2017/081288 A1; cited on IDS filed 01/21/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claims 16 and 17.
	Claims 1, 3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (WO 2017/081288 A1; cited on IDS filed 01/21/2020).

15.	With respect to claim 1, Payne et al. teach methods for reducing immunogenecitiy of Cas proteins and methods for cell and gene therapy using genetic modifications and alterations of gene expression made in vivo or ex vivo using Cas proteins with reduced immunogenecity [see Abstract].  Payne et al. teach the method comprises introducing one or more amino acid substitutions into one or more residues corresponding to one or more major MHC class I and/or class II binding sites [see paragraphs 0013-0017] by epitope mapping comprising incubating an antigen presenting cell in the presence of the Cas protein and identifying one or more peptides derived from the Cas protein bound to a MHC class I and/or class II protein [see paragraph 0014] and treating a subject with a Cas9 based gene therapy by introducing into a cell from the identified subject an engineered Cas9 system comprising a multifunctional Cas9 protein and at least one guide RNA that targets and hybridizes to a target sequence of a DNA molecule in a cell, wherein the DNA molecule encodes and the cell expresses at least one gene product, and wherein the Cas9 protein comprises a mutation selected from residues 241 of Streptococcus pyogenes Cas9 that is 100% identical to SEQ ID NO: 1 wherein a disease is treated [see Abstract; paragraphs 0013-0017; 0020; 0037 and 0104; alignment attached as APPENDIX A].  Payne et al. further teach wherein the substitution is a naturally occurring amino acid selected from A, R, N, 
	With respect to claim 3, Payne et al. teach methods for reducing immunogenecitiy of Cas proteins and methods for cell and gene therapy using genetic modifications and alterations of gene expression made in vivo or ex vivo using Cas proteins with reduced immunogenecity [see Abstract].
	With respect to claim 16, Payne et al. teach the method further comprising screening a sample from the subject to detect the presence of an immune response to Cas9 in the subject [see Examples 1-5].
	With respect to claim 17, Payne et al. teach the method wherein the sample comprises peripheral blood mononuclear cells [see paragraph 00194].
	Although Payne et al. does not explicitly teach that the mutation is L241G, Payne et al. does teach wherein the substitution is a naturally occurring amino acid selected from A, R, N, D, C, Q, E, G, H, I, L, K, M, F, P, S, T, W, Y, and V [see paragraph 0077].    In the instant case, it would have been obvious to one of ordinary skill in the art to make said mutation before the effective filing date of the claimed invention because Payne et al. acknowledges that the substitution is a naturally occurring amino acid selected from A, R, N, D, C, Q, E, G, H, I, L, K, M, F, P, S, T, W, Y, and V.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	This argument is found to be not persuasive in view of the modified rejection set forth above.  As stated in the rejection above, SEQ ID NO:  2 only differs from the Cas9 of Payne by a mutation of L241G.  Given that Payne et al. teach a mutation at position 241 and teach wherein the substitution is a naturally occurring amino acid selected from A, R, N, D, C, Q, E, G, H, I, L, K, M, F, P, S, T, W, Y, and V [see paragraph 0077], it would have been obvious to one of ordinary skill in the art to make said mutation before the effective filing date of the claimed invention because Payne et al. acknowledges that the substitution is a naturally occurring amino acid selected from A, R, N, D, C, Q, E, G, H, I, L, K, M, F, P, S, T, W, Y, and V.
After Final Consideration Program 2.0
16.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
17.	Status of the claims:

	Claims 4-7 and 10-15 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 3, and 16-17 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

Payne et al. Cas9 with SEQ ID NO:  1 generated with BLAST
Score
Expect
Method
Identities
Positives
Gaps
Frame
2791 bits(7236)
0.0()
Compositional matrix adjust.
1368/1368(100%)
1368/1368(100%)
0/1368(0%)


Features:
Query  1     MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE  60
             MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE
Sbjct  1     MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE  60

Query  61    ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG  120
             ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG
Sbjct  61    ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG  120

Query  121   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD  180
             NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD
Sbjct  121   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD  180

Query  181   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN  240
             VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN
Sbjct  181   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN  240

Query  241   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI  300
             LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI
Sbjct  241   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI  300

Query  301   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA  360
             LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA
Sbjct  301   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA  360

Query  361   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH  420
             GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH
Sbjct  361   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH  420

Query  421   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE  480
             AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE
Sbjct  421   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE  480

Query  481   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL  540
             VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL
Sbjct  481   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL  540

Query  541   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI  600
             SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI
Sbjct  541   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI  600

Query  601   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG  660
             IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG
Sbjct  601   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG  660

Query  661   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL  720
             RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL
Sbjct  661   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL  720

Query  721   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER  780
             HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER
Sbjct  721   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER  780

Query  781   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH  840
             MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH
Sbjct  781   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH  840

Query  841   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL  900
             IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL
Sbjct  841   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL  900

Query  901   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS  960
             TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS
Sbjct  901   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS  960

Query  961   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK  1020
             KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK
Sbjct  961   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK  1020

Query  1021  MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF  1080
             MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF
Sbjct  1021  MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF  1080

Query  1081  ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA  1140
             ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA
Sbjct  1081  ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA  1140

Query  1141  YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK  1200
             YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK
Sbjct  1141  YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK  1200

Query  1201  YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE  1260
             YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE
Sbjct  1201  YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE  1260

Query  1261  QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA  1320
             QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA
Sbjct  1261  QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA  1320

Query  1321  PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD  1368
             PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD
Sbjct  1321  PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD  1368